In re Ogletree, Edward; — Plaintiff(s); applying. for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “F”, No. 324-366.
Writ denied in part; not considered in part. With respect to relator’s claims seeking review of the Fourth Circuit Court of Appeals opinion and its treatment of the errors assigned on appeal, the writ is denied. As to the remainder of relator’s claims, the application is dismissed as not considered because relator has filed to follow the procedural guidelines for post-conviction relief. See LSA C.Cr.P. arts. 924 et seq.